       Case 2:18-cv-01973-RFB-GWF Document 18 Filed 12/10/18 Page 1 of 3



 1   THE LAW OFFICE OF VERNON NELSON
     Vernon A. Nelson, Esq. (NV Bar No. 6434)
 2   Jennifer Golanics, Esq. (NV Bar No. 13687)
     9480 S. Eastern Ave., Suite 252
 3   Las Vegas, NV 89123
     Tel.: (702) 476-2500 Fax: (702) 476-2788
 4   vnelson@nelsonlawfirmlv.com / jgolanics@nelsonlawfirmlv.com
 5   Attorney for Plaintiff, VERNON NELSON
 6   NEHORA LAW FIRM, APC
     Nakesha S. Duncan, Esq. (NV Bar No. 11556)
 7   3960 Howard Hughes Parkway, Suite 500
     Las Vegas, NV 89169
 8   Tel.: (949) 629-4349
     nduncan@nehoralaw.com
 9
     Attorney for Defendant, CONVERGENT OUTSOURCING, INC.
10
     Mailing Address:
11   114 Pacifica, Suite 470
     Irvine, CA 92614
12
13
                               UNITED STATES DISTRICT COURT
14
                                     STATE OF NEVADA
15
16   VERNON NELSON,                             Case No.: 2:18-cv-01973-RFB-GWF
17               Plaintiff,
18                      v.
19   COX COMMUNICATIONS LAS                     STIPULATION AND ORDER TO
     VEGAS INC., CREDIT CONTROL                 EXTEND DEFENDANT
20   CORPORATION, EXPERIAN                      CONVERGENT OUTSOURCING,
     INFORMATION SOLUTIONS, INC.,               INC.’S DEADLINE TO RESPOND TO
21   STELLAR RECOVERY, INC.,                    COMPLAINT
22   CONVERGENT OUTSOURCING,
     INC., EQUIFAX INFORMATION                  (FIRST REQUEST)
23   SERVICES, INC., and TRANSUNION,
     LLC
24               Defendants.
25
26         Plaintiff    VERNON         NELSON     and   Defendant   CONVERGENT
27   OUTSOURCING, INC. (together known as the “Parties”), through their counsel of
28   record, hereby stipulate as follows:

                                            2
       Case 2:18-cv-01973-RFB-GWF Document 18 Filed 12/10/18 Page 2 of 3



 1           1.   Plaintiff filed the Complaint on October 16, 2018.
 2           2.   Defendant was served on November 19, 2018.
 3           3.   Defendant’s response to the Complaint is currently due December 10,
 4   2018.
 5           4.   Defendant has only recently obtained counsel and needs additional time
 6   to investigate Plaintiff’s claims and respond to the Complaint.
 7
             5.   The Parties have agreed to extend the deadline for the Defendant to
 8
     answer or respond to Plaintiff’s Complaint up to and including December 24, 2018.
 9
             6.   This is Defendant’s first request for an extension of time to file a
10
     response to the Complaint.
11
             IT IS SO STIPULATED.
12
13   Dated: December 10, 2018        THE LAW OFFICE OF VERNON NELSON
14
15                                          By /s/ Jennifer Golanics
                                              Jennifer Golanics
16                                            Attorneys for Plaintiff
                                              Vernon Nelson
17
     Dated: December 10, 2018        NEHORA LAW FIRM, APC
18
19
                                            By      /s/ Nakesha S. Duncan
20                                               Nakesha S. Duncan
                                                 Attorneys for Defendant
21                                               Convergent Outsourcing, Inc.
22                                          ORDER
23
24   IT IS SO ORDERED.
25
                                                 _______________________________
26                                               Hon. Richard
                                                 UNITED       F. Boulware,
                                                         STATES            II JUDGE
                                                                  MAGISTRATE
                                                 UNITED STATES DISTRICT JUDGE
27
28                                               Dated: __________________________
                                                         12-11-2018


                                                  3
